DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Narberes (US 4,942,277) in view of Repp (US 2006/0096929). 
Regarding claims 1 and 12, Narberes (figs. 1-2) discloses a colander and bowl 1 comprising: 
an upper rim 22 defining an opening; 

a sidewall 12 having an upper end secured to said upper rim 22 and a lower end secured to said perforated bottom panel 26;
 a removable top lid 18 configured to attach to said upper rim 22; and 
a removable bottom lid 20 configured to attach to said perforated bottom panel 26.  
Narberes fails to disclose the colander and bowl 1 discussed above being collapsible, wherein said sidewall 12 is made at least in part of silicone and is expandable and collapsible between a collapsed configuration and an expanded configuration.
However, Repp teaches a collapsible strainer having a silicone sidewall that is expandable and collapsible between a collapsed configuration and an expanded configuration (figs. 4-5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the sidewall 12 of Narberes, of silicone and collapsible, for the predictable result of allowing the colander to fit into an unusually small storage space, as taught by Repp in paragraph 0005.
Regarding claim 2, the modified Narberes further discloses said top and bottom lids 18, 20 being attachable and detachable in both the collapsed and expanded configurations (fig. 2 of Narberes and fig. 4 of Repp).  
Regarding claim 3, the modified Narberes further discloses said sidewall being (i) foldable from the expanded configuration to the collapsed configuration with regions of said sidewall flexing and (ii) expandable from the collapsed configuration to the 
The modified Narberes fails to disclose the regions being at least five regions.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the regions of the modified Narberes, at least five regions, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 5, the modified Narberes further discloses the collapsed configuration of said sidewall is a low-profile configuration with regions of said sidewall comprising two concave-up regions alternating with one concave-down regions (fig. 4 of Repp). 
However, the modified Narberes fails to disclose the regions being five with three concave-up regions alternating with two concave-down regions.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the regions of the modified Narberes, three concave-up regions alternating with two concave-down regions, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 6, the modified Narberes further discloses in the collapsed configuration, said perforated bottom panel is elevated above a lowermost point of said concave-up regions (fig. 4 of Repp). 

Regarding claim 11, Narberes further discloses said bottom lid 20 comprises an upwardly-extending flange confining the surface area of said bottom lid 20 such that said bottom lid 20 is configured to snugly engage said perforated bottom panel 16, 26 (figs 1-2).
Regarding claim 13, Narberes further discloses said perforated bottom panel 16 being generally planar (figs. 1-2).
Regarding claim 15, Narberes (figs. 1-2) discloses a colander and bowl 10 comprising: 
an upper rim 22 defining an opening; 
a perforated bottom panel 16, 26; 
a sidewall 12 having an upper end secured to said upper rim and a lower end secured to said perforated bottom panel;
 a removable top lid 18 configured to attach to said upper rim 22; and 
a removable bottom lid 20 configured to attach to said perforated bottom panel. 
Narberes fails to disclose: 
said sidewall 12 being expandable and collapsible between a collapsed configuration and an expanded configuration and comprises five flexing regions;
wherein said top and bottom lids are attachable and detachable in both the collapsed and expanded configurations; and 

However, Repp teaches a collapsible strainer having a silicone sidewall that is expandable and collapsible between a collapsed configuration and an expanded configuration (figs. 4-5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the sidewall 12 of Narberes, of collapsible, for the predictable result of allowing the colander to fit into an unusually small storage space, as taught by Repp in paragraph 0005.
Further, it is noted that the modified device of Narberes discloses: 
said top and bottom lids being attachable and detachable in both the collapsed and expanded configurations; 
said perforated bottom panel is elevated above a lowermost point of concave-up regions (fig. 4 of Repp); and
a top surface of said perforated bottom panel is generally coplanar with an uppermost point of an outermost concave-down region of said sidewall (fig. 4 of Repp).
Regarding said sidewall being foldable from the expanded configuration to the collapsed configuration in which five flexing regions comprise three concave-up regions alternating with two concave-down regions, it would have been obvious to one of St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Narberes (US 4,942,277) in view of Repp (US 2006/0096929) as applied to claim 1 above, further in view of Spickofsky (US 3,994,032).
Regarding claim 4, the modified Narberes fails to disclose said sidewall comprises a constant wall thickness extending from said upper rim to said perforated bottom panel. 
However, Spickofsky teaches a collapsible walled member having a constant wall thickness (figs. 1-2 and col. 1, lines 65-68).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the collapsible side wall of the modified Narberes, a constant wall thickness, as taught by Spickofsky, for the predictable result of easily manufacturing the product.
 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Narberes (US 4,942,277) in view of Repp (US 2006/0096929) as applied to claim 1 above, further in view of Mayer (US 2006/0243141).

However, Mayer teaches a container and a lid having double-ridge formation and corresponding downwardly-extending ridge (fig. 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the modified device of Narberes, ridges, as taught by Mayer, for the predictable result of providing a better seal.
Regarding the double-ridge being provided on the bowl and the ridge being provided on the lid, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Narberes (US 4,942,277) in view of Tsui (US 10,196,169).
Regarding claim 1, Narberes (figs. 1-2) discloses a colander and bowl 1 comprising: 
an upper rim 22 defining an opening; 
a perforated bottom panel 16, 26; 
a sidewall 12 having an upper end secured to said upper rim 22 and a lower end secured to said perforated bottom panel 26;
 a removable top lid 18 configured to attach to said upper rim 22; and 

Narberes fails to disclose the colander and bowl 1 discussed above being collapsible, wherein said sidewall 12 is expandable and collapsible between a collapsed configuration and an expanded configuration.
However, Tsui teaches a collapsible container that is expandable and collapsible between a collapsed configuration and an expanded configuration (figs. 10, 16-17).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the sidewall 12 of Narberes, collapsible, as taught by Tsui, for the predictable result of allowing the colander to fit into an unusually small storage space.
Regarding claim 14, Tsui further teaches an upper rim, perforated bottom panel and sidewall being generally square-shaped with rounded corners (fig. 16).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the modified device of Narberes, generally square-shaped with rounded corners, since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Narberes (US 4,942,277) in view of Tsui (US 10,196,169) as applied to claim 1 above, further in view of McClelland (US 4,532,397).

However, McClelland teaches a receptacle system having a lid and a container having a pair of laterally-extending handle portions c (fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the upper rim and top lid of the modified Narberes, each a pair of laterally-extending handle portions, for the predictable result of easily handling the device during use.
Further, Tsui teaches handles having openings (fig. 10).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the handles of the modified Narberes, openings, for the predictable result of providing ergonomic handle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275.  The examiner can normally be reached on Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLAINE G NEWAY/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735